Citation Nr: 0623666	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 until February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


REMAND

A preliminary review of the record discloses further 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.  

Specifically, the Board finds VA's duty to assist has not 
been satisfied.  During the February 2005 RO hearing, the 
appellant indicated the veteran was taken to the emergency 
room for leg pain in October 2003.  The appellant testified 
the veteran was transferred directly from the private 
hospital to the West Haven VA Hospital where he remained 
until his transfer to the Connecticut Hospice.  Private 
hospital records dated in October 2003 confirm this transfer.

The West Haven VA hospital records are not associated with 
the claims file.  As the appellant is seeking service 
connection for the veteran's cause of death, hospital records 
dated only months prior to the veteran's death are highly 
relevant and should be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file the West 
Haven VA Hospital records.

2.  After the development requested in 
the first paragraph has been completed, 
the RO/AMC should review the medical 
evidence and determine whether there is 
sufficient medical evidence to decide the 
claim.  If the RO/AMC determines that the 
medical evidence is insufficient to 
decide the claim, the RO/AMC should send 
the claims file to a specialist to review 
and provide an opinion in order to answer 
the medical questions presented.

3.  The RO/AMC should transcribe the tape 
provided by the appellant containing 
additional argument as to the claim.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






